                               In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19­1320
HOSEA WORD,
                                                 Plaintiff­Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants­Appellees.
                     ____________________

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
         No. 18­cv­00141 — Sharon Johnson Coleman, Judge.
                     ____________________

   ARGUED DECEMBER 4, 2019 — DECIDED JANUARY 6, 2020
               ____________________

   Before FLAUM, RIPPLE, and HAMILTON, Circuit Judges.
   FLAUM, Circuit Judge.

(CPD)
2006 lieutenants’ examination, Word missed the cut
ter          a       ­              on the 2015 examination.
                       ­                        CPD leadership
connived to sneak early test content to their “
mours”
2                                                    No. 19­1320



court dismissed Word’s constitutional due process and equal
                                   ch of contract claims. Illi­
                                                  ’s case. We


                         I. Background
   From time to time, the CPD administered an examination
                                   to lieutenant. While the
CPD retained                    m
scored                       re


the departmental lieutenants’
150th of all candidates. T                       1
all received promotions; Word                      ­        ser­
                   . In 2015,            rd next took the exam,


   The three individual defendants served as
of CPD leadership: former Superintendent Eddie Johnson,
former                                                former
Chief for Bureau of
                                            ’s “
amours”
then received promotions
liams had early access to the exam and provided test content

“             ”
                                        ’
                    not named as a defendant in the complaint)
                                              results
the 2015 results.
No. 19­1320                                                     3

                                                           City of

counts: (1) violations of equal protection and due process un­
der 42 U.S.C. § 1983;
moved to dismiss all counts and
their motion in January 2019. Word timely appealed.
                         II. Discussion
   “                                      ’         of a motion to
                                                         ­pleaded

                         ’s favor.”
Co., Inc., 910 F.3d 1016, 1025 (7th Cir. 2018) (c                .



that he had a constitutionally protected property interest in a
fair lieutenants’                                    an equal

ently than the “                              ”
               Monell
                                          “contract”
his “ac                   ’       ” of a fair examination and
(2) purported third­
          C
ments are persuasive.
   A. Due Process
                                                     ­takers
had a constitutionally protected property interest in a fair
lieutenants’ examination “                                  ”
                                                      ’s lan­
4                                                     No. 19­1320

            “[                             …
ruptly furnish to any person any special or secret information



                                            ” 65 Ill. Comp. Stat.
§ 5/10­1­26. Word contends this statute “
property interest in fair civil service examinations, and specif­
                                                      ”
  Word does not
merely                                          interest in the act
                     e cases            he relies are inapt. In
Mueller v. Bd. of Fire & Police Comm’rs of the Vill. of Lake Zurich,
the Illinois Appellate C                             ’s process for

Illinois’s
App. Ct. 1994). Per Word, Mueller                “

protected.” But Mueller does not hold that there is a property
interest in any municipal promotional process; indeed, the
      “property”                                         prop­
erty as a concept formed
                Word’s reference to Peoria Police Sergeants v. City
of Peoria Bd. of Fire & Police Comm’rs, 574 N.E.2d 1240 (Ill. App.
Ct. 1991), is not relevant. There, the Illinois Appellate Court
held that a city’s promotional procedure violated 65 Ill.
Comp. Stat. § 5/10­2.1­
            “p

service and examination.” Id. at 1241, 1243. Peoria says noth­
No. 19­1320                                                                 5

                                        tutes need not “contain lan­
                                 ” a property interest           has

court has ever cited Peoria or Mueller
                                                         ple reason that
neither does so

                                  ­                                        ’s
non­existence.
   We need not
determined that there are no protected property interests in
                                    department or a fair exam­
ination for such preferment. In Bigby v. City of Chicago
                                                 sion of the lieu­
tenants’                                            , and thus vi­
olative of due process. 766 F.2d 1053, 1055 (7th Cir. 1985). We



rank. Id. at 1056.                        conclusion
ruled that there is no constitutionally protected property in­
terest in a fair examination for promotion. “It is true that state

                  ‘
ity in service and examination.’” Id.
Stat. § 5/10­2.1­15). “The statute and ordinance create an ex­
pectation that the examinations used for promotions in the

                                                          ‘property’ in a
constitutional sense.”   Id. 1

    1                                 those of our sister circuits. See, e.g.,
McMenemy v. City of Rochester
6                                                             No. 19­1320



Bigby                      he does not claim to possess a prop­
erty interest in the promotion or lieutenant’
examination for the rank.
                         : “[I]t is not the examination that the
applicant is interested in—                           —
    ” Id. Word insists                                  Bigby is
mere dicta

courts have held,
est in state promotional procedures.
    B. Equal Protection
    Word also claims that the defendants’ actions violated his
                                that the C                    Monell
v. Dep’t of Soc. Servs. of the City of New York, 426 U.S. 658 (1978).
                                                        : (1) he and
                         ­                            “
and irrational treatment”
                                      ;
                             “
mours.”                                            ecause Word has
                                                                  the



                              property interest in a competitive examination.
                                                                 cause it may
                                 Teigen v. Renfrow, 511 F.3d 1072, 1080–81
(10th Cir. 2007) (“

                      aintiffs’ due process claims. … [I]

property interest.”) (citation omitted).
No. 19­1320                                                               7

district court appropriately dismissed his Monell claim. See
                                   , 496 F.3d 812, 817 (7th Cir.
2007) (“
                                           Monell if the policy

        .”).
               Arbitrary and Irrational Treatment
                       Equal Protection Clause protects in­
dividuals                                             state
action                                                   ’s
              any particular class
maintains he has a “class of one” equal protection claim
                      “Ou
                                      ‘class of one,’

ferently from others similarly situated and that there is no ra­
                                 treatment.” Vill. of Willowbrook
v. Olech, 528 U.S. 562, 564 (2000). 2
    Word asserts that there is no “class of one”
equal protection claims. We do not dispute that such claims
                                             . But Word has
failed to address defendants’

text. Word’s claim                                                     ’t of
Agric.,

    2

a type of a claim rather than a numerical limitation. See Olech, 528 U.S. at



class is immaterial for equal protection analysis.”).
8                                                          No. 19­1320

         [t]he question
         employee can state a claim under the Equal Pro­




                                                    employee’s

         that such a “class­of­one” theory of equal pro­

         context.
553 U.S. 591, 594 (2008).
                                     . Furthermore, his citation
to         v. Macrane is misplaced, as that case addressed a liq­
                 ’
                                    176, 177–78 (7th Cir. 1995). 3
         2. Protected Gender Class
   Word makes the cursory point that he “is in a protected
                                                   ” Word
         forfeited
                                      In a protected­class
equal protect                                    “defend­




     3

            Moore v. Muncie Police & Fire Merit Comm’n, 312 F.3d 322, 326

fendants deprived him of a protected property interest” under either a due
process or equal protection claim. But Moore only addresses due process,
No. 19­1320                                                                  9



          ” Nabozny v. Podlesny, 92 F.3d 446, 453 (7th Cir. 1996)
(internal                 ).
    Word




                    n equal protection claim:
        A male executive’s romantically motivated fa­




        ter, than men; indeed, it is entirely consistent




                                              … . Nei­
        ther in purpose nor in consequence can favorit­

        equated to sex discrimination.
Preston v. Wis. Health Fund, 397 F.3d 539, 541 (7th Cir. 2005). 4
Word makes precisely this claim, and therefore




    4 Preston concerns a Title VII
force here. “
tentional discrimination apply to Title VII and § 1983 equal protection.”
Williams v. Seniff, 342 F.3d 774, 788 n.13 (7th Cir. 2003) (citations omitted).
10                                                  No. 19­1320

     C. Breach of Contract
    Word states that
claims                : (1) he and the City had a contract for
the fair administration of a lieutenants’ examination; and
(2) he is a third­
City and the exam’s administrator. Both fall short of the mark.
           Direct Breach
    Word’                        “
Word a fairly administered lieutenant’s examination free of
         ” and that “Word accepted the City’
                                         ” for the exam. But
as in the district court,
     “

sender.” Architectural Metal Sys., Inc. v. Consol. Sys., Inc., 58
F.3d 1227, 1229 (7th Cir. 1995)       McCarty v. Verson Allsteel
Press Co., 411 N.E.2d 936, 943 (Ill. Ct. App. 1980)). Word has
                       ement, oral or         , that constitutes
                                           the
                          .



plicitly states that it is not “                        ” Word



the announcement still
      “                                in” Word that he could
        C                     Id.
No. 19­1320                                                    11

       2. Third­
    Finally, Word posits                       ­of­contract
claim as the third­
City and its examination administrator. In Word’s vie , the
C

             the totality of the circumstances, these contracts
are clearly meant                  ­faith test­takers like Word.
    Illinois
third­                  y relationship exists
                     . See Martis v. Grinnell Mut. Reins. Co., 905
N.E.2d 920, 924 (Ill. Ct. App. 2009) (“
sumption that the parties to a contract intend that the con­
tract’s provisions apply only to them, and not to third par­
ties.”). As the Martis court explained, “[a]n individual not a
party to a contract may only enforce the contract’
                   ’                    ntentionally entered into
                                                      ” Id.
   Word             that the C

                                                               re,
the City’
the applicant pool as third­                      This is not suf­
                                                           ­party
                                  “




ties.” Id.                ; see also Bank of Am. N.A. v. Bassman
FBT, LLC, 981 N.E.2d 1, 11 (Ill. App. Ct. 2012) (“
sumption exists that parties intend a contract to apply solely
12                                            No. 19­1320

to themselves.”). Word
the city and exam administrator i
                                    .
                      III. Conclusion
                                     AFFIRM
district court.
